Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In the amendment filed 02/12/2021, the following has occurred: claims 1-3 have been amended.  Now, claims 1-3 remain pending.
2.	The previous rejections under 35 U.S.C. 101 and 112 are withdrawn based on the amendments made to the claims.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biegert, US Patent Application Publication No. 2017/0206191 in view of Rogers, US Patent Application Publication No. 2013/0124523 and further in view of Fink, US Patent Application Publication No. 2017/0351814.

6.	Biegert does not explicitly teach the documents that are acquired and processed include one or more XML files.  Biegert also does not explicitly teach the indexing further includes calculating one or more relevance score parameters for each of a plurality of indexed terms in the clinical trial documents.  Finally, Biegert does not explicitly teach searching said structured and indexed dataset using at least one structured query.
7.	Rogers teaches acquiring and processing one or more clinical documents to create XML file documents (see paragraph 0076); indexing data from the documents (see paragraph 0085) including calculating one or more relevance score parameters for each of a plurality of indexed terms in the clinical documents (see paragraph 0116; calculates relevancy scores between indexed terms); and searching said structured and indexed dataset using at least one structured query (see paragraph 0141).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features to the system of Biegert with the motivation of utilizing file formats that are common in the industry (XML) and facilitating fast searches across a large collection of documents (see paragraph 0048 see paragraph 0104) which is also a need of Biegert (see paragraph 0023).
8.	Additionally, it is unclear from the teachings of Biegert whether one or more of the patient-specific parameters are normalized to the respective predetermined format of a corresponding clinical trial parameter.  Beigert describes all content is including patient records are “normalized” by modifying terms that are used in matching (e.g. removing extraneous text, adding implied text, etc.) (see paragraph 0022).  However, at other portions of Beigert, it is not explicitly stated that the second data being matched (i.e. patient profile data) is similarly modified. Fink teaches matching clinical trials with patients in which both clinical trial data and patient data are normalized by creating features vectors of both that are then matched (see paragraph 0003).  Assuming Beigert does not explicitly teach this 
9.	Claims 2-3 recite substantially similar limitations to those addressed in claim 1 and, as such, are rejected for similar reasons as set forth above.

Response to Arguments
10.	Applicant’s arguments filed 02/12/2021 have been fully considered but are moot in view of the new grounds of rejection and withdrawn of rejections set forth above.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626